          Case 1:17-cv-01125-SS Document 15 Filed 03/05/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS 2(119 HPR               -6    P4 2:59
                                   AUSTIN DIVISION


UNITED STATES OF AMERICA,
                    Plaintiff,

-vs-                                                               Case No. A-17-CA-1125-SS

BRIAN D. HANEY; DAVID K. HANEY; HANEY
& HANEY, LLC; VIDOR PHARMACY, LLC;
KEVIN MICHAEL GRAY; and FAMILY
PHARMACY, INC.,
                     Defendants.



                                          ORDER

       BE IT REMEMBERED on this day the Court reviewed the file in the above-styled cause, and

noting there has been no activity since November 23, 2018, enters the following order:

               IT IS ORDERED that on or before March 26, 2019 the parties shall file a report on

       the status of this case.

       SIGNED this the     6day of March 2019.


                                                SA62'?
                                                SENIOR UNITED STATES DISTRICT JUDGE




                                                                                                   /
